03-15-00137-CV


                                                                                      (254) 933-5160
P.O. Box 480                                                                      Fax (254) 933-5176
Belton, Texas 76513
                                                                      email: shelley.coston@co.bell.tx.us




                                       Shelley Coston
                                         Bell County Clerk



    Received via e-mail 3/30/15
     March 20, 2014

     Mr .Ray Winn, ProSe
     700 Waco Road, Apt.2
     Belton, Texas 76513

     RE: Cause No. 74.271

     Style: Ray Winn vs Sally Lawson


     Dear Sir:

     Please submit your request of the Designation of Clerk's Record and the Court Reporter
     Records soon as possible. After we received your Designation of Clerk's Record we will
     contact you for the fee to prepare the Record.

     If you have any other question, please contact me.

                                             Sincerely yours,

                                             SHELLEY COSTON
                                             County Clerk
                                             Bell County, Texas


                                              BY:it/r~
                                                oeutYCierk
      cc:
            Ms. Sally Lawson
            P.O. Box 561
            Belton, Texas 76513

        Court of Appeals
        3rd District of Texas
        P.O. Box 12547
        Austin, Texas 78711-2547